DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 August 2022 (“Reply”) has been entered. 

Response to Amendment
	This Action is responsive to the Reply.  As directed in the Reply: 
	Claims 1, 2, 6, 7, 18, 19, and 21 have been amended; 
	Claims 4, 5, 8, and 14 have been cancelled; and 
	no claims have been added.  
Thus, Claims 1-3, 6, 7, 9-13, and 15-22 are presently pending in this application, with Claim 20 having been previously withdrawn from consideration.
	Applicant’s amendment to the Specification and the claims are sufficient to overcome some, but not all, of the objections from the previous Action and are therefore withdrawn.  Some objections are repeated below; and, new objections and rejections have been made which were necessitated by the amendments presented in the Reply.

Response to Arguments
Applicant’s arguments with respect to Claims 1-3, 6, 7, 9-13, 15-20, and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Concerning Klosterman’s embodiment of Fig. 5, it does in fact include a male adaptor having “a” smaller outer diameter than the distal portion, that being the outer diameter of the male adapter immediately adjacent to its distal opening.
The balance of Applicant’s arguments rely on claim limitations that are addressed below.

Claim Objections
Claims 1, 6, 9, 10, and 20 are objected to because of the following informalities:

	Claim 1, line 11, the use of a colon is not consistent with the structure of the rest of the sentence;
	Claim 6 is now redundant of Claim 1;
	Claim 10
		no longer ends with a period, as it must; and
		the feature “the at least one pair of diversion holes” lacks a positive antecedent basis (it has been treated as “at least one or more diversion holes,” per Claim 10); and
	Claim 20, which is directed to non-elected female-type adapters, is now inconsistent with Claim 1, directed solely to male-type adapters, and should be cancelled.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following rejections of the claims again relies on two separate embodiments disclosed in Potter, that of Figs. 22 and 23, and that of Figs. 27 and 28, both of which are substantially as claimed by Applicant.

Claims 1, 2, 7, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2018/0154069, by Potter et al. (“Potter”) (previously of record) in view of U.S. Patent App. Publ. No. 2010/0063441, by Grunewald et al. (“Grunewald”).

Figs. 22 and 23 (see annotated version of Fig. 22 below; “AnnFig”)
[AltContent: rect]
    PNG
    media_image1.png
    206
    823
    media_image1.png
    Greyscale
[AltContent: textbox (Potter, Fig. 22, annotated)][AltContent: textbox (DP)][AltContent: textbox (PP)][AltContent: textbox (A)][AltContent: textbox (O)]

	Claim 1: A system (Figs. 22, 23) for adapting a tubular surgical device (312) for grasping by a surgical instrument, the system comprising: 
	a graspable component comprising: a grasper receiving section formed from a unitary piece of material (tube 311 is shown without breaks in cross-section) and comprising a distal portion (DP in AnnFig) and a proximal portion (PP in AnnFig), the distal portion comprising at least one or more diversion holes (including O in AnnFig) to provide an alternative fluid pathway during suction (the openings O create flow paths alternative to that of distal opening 316): [sic] and 
	a proximal portion including a male adaptor (A in AnnFig) configured to be disposed within a lumen of a tubular surgical device comprised of polyvinyl chloride, polyurethane, or silicone (As the “tubular surgical device” is not a structure within the metes and bounds of the claim, but is instead part of the environment in which the claimed system is intended to be used - see line 1, “for adapting a tubular surgical device . . . “ – the Examiner finds that element A is fully capable of being within a lumen of a [-n unclaimed] tubular surgical device of any material).

In the embodiment of Figs. 22 and 23, Potter does not disclose that:
		the grasper receiving section is comprised of a biocompatible material selected from polyurethanes, aliphatic or semialiphatic polyamides, polysulfone, silicone, polycarbonate, polyvinyl chloride, acrylonitrile butadiene styrene (ABS), acrylic, and block copolymers made up of rigid polyamide blocks and soft polvether blocks (PEBAX®); or
		its male adaptor has a smaller outer diameter than the distal portion.
	Grunewald relates to a catheter and its construction and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Potter.  Grunewald teaches (see [0048]) that ABS may be used as a material for making a medical grade coupling, such as that of Potter, as a known alternative in the construction of such devices.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the grasper receiving section of Potter’s device of ABS, because Grunewald teaches that ABS is a suitable material for medical couplings such as Potter’s
	Potter’s tube 311, at its proximal end, is inserted into tube 312 (see Figs. 19, 20); however, there is no disclosure in Potter that tube 312 must be a particular size, only that it can conduct fluid.  Because Potter discloses (see, e.g., [0003]) that its device is used within the vasculature of a patient, having a smaller catheter shaft is beneficial for traversing the patient’s vasculature, and thus those of ordinary skill in the art have a motivation to make tube 312 smaller without disrupting the function of the catheter tip, including the size of tube 311.  When designing for a smaller tube 312, the person of ordinary skill in the art would thus look to reduce the outer diameter of the tube 311 at its proximal end to match that of the internal diameter of a smaller tube 312, thus resulting in a male adaptor has a smaller outer diameter than the distal portion of the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the grasper receiving section of Potter’s device such that its male adaptor has a smaller outer diameter than the distal portion of the device, in order to adapt the device for fluid connection to a smaller proximal tube.

	Claim 2: (The system of claim 1,) wherein the at least one pair of diversion holes are longitudinally aligned (openings O appear to be longitudinally aligned).
	Claim 7: (The system of claim 1,) wherein the grasper receiving section has a smooth exterior surface (at least a portion of the exterior of DP and PP is smooth).
	Claim 18: (The system of claim 1,) wherein the grasper receiving section comprises a lumen (lumen within tube 311), the lumen extending through the distal portion and the proximal portion (as illustrated, the lumen extends through the entire device and therefor through PP and DP), wherein the grasper receiving section comprises two or more co-extruded layers (outer layer 310, intermediate layer 345; the word “co-extruded,” being a product-by-process limitation, reads on the structurally indistinguishable layers of Potter).
	Claim 21: (The system of claim 1,) wherein the adaptor is configured to be coupled to the tubular surgical device via at least one of an interference fit, adhering using an adhesive, ultrasonic welding, and being thermoformed directly into the lumen (adapter A is fully capable of being joined to a tubular surgical device by an adhesive).
	

Claims 1, 2, 6, 7, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Publ. No. 2018/0154069, by Potter et al. (“Potter”) (previously of record) in view of U.S. Patent App. Publ. No. 2010/0063441, by Grunewald et al. (“Grunewald”).

Figs. 27 and 28 (see annotated version of Fig. 28 below; “AnnFig”)
[AltContent: rect]
    PNG
    media_image3.png
    164
    748
    media_image3.png
    Greyscale
[AltContent: textbox (Potter, Fig. 28, annotated)][AltContent: textbox (DP)][AltContent: textbox (PP)][AltContent: textbox (A)][AltContent: textbox (O)][AltContent: textbox (SD)]

	Claim 1: A system (Figs. 27, 28) for adapting a tubular surgical device for grasping by a surgical instrument, the system comprising: 
	a graspable component comprising: 
		a grasper receiving section comprising a grasper receiving section formed from a unitary piece of material (the cross-section of Fig. 28 shows no break lines, indicating that it is a single piece of material) and comprising a distal portion (DP in AnnFig) and a proximal portion (PP in AnnFig), the distal portion comprising at least one or more diversion holes (O in AnnFig) to provide an alternative fluid pathway during suction (the openings O create flow paths alternative to that of distal opening 416): [sic] and 
	a proximal portion including a male adaptor (A in AnnFig) configured to be disposed within a lumen of a tubular surgical device comprised of polyvinyl chloride, polyurethane, or silicone (As the “tubular surgical device” is not a structure within the metes and bounds of the claim, but is instead part of the environment in which the claimed system is intended to be used - see line 1, “for adapting a tubular surgical device . . . “ – the Examiner finds that element A is fully capable of being within a lumen of a [-n unclaimed] tubular surgical device of any material).
	In the embodiment of Figs. 27 and 28, Potter does not disclose that:
		the grasper receiving section is comprised of a biocompatible material selected from polyurethanes, aliphatic or semialiphatic polyamides, polysulfone, silicone, polycarbonate, polyvinyl chloride, acrylonitrile butadiene styrene (ABS), acrylic, and block copolymers made up of rigid polyamide blocks and soft polvether blocks (PEBAX®); or
		its male adaptor has a smaller outer diameter than the distal portion.
	See above concerning Grunewald.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the grasper receiving section of Potter’s device of ABS, because Grunewald teaches that ABS is a suitable material for medical couplings such as Potter’s.
	Potter’s tube 419, at its proximal end, is inserted into tube 20 (see [0087]); however, there is no disclosure in Potter that tube 20 must be a particular size, only that it can conduct fluid.  Because Potter discloses (see, e.g., [0003]) that its device is used within the vasculature of a patient, having a smaller catheter shaft is beneficial for traversing the patient’s vasculature, and thus those of ordinary skill in the art have a motivation to make tube 419 smaller without disrupting the function of the catheter tip, including the size of tube 20.  When designing for a smaller tube 312, the person of ordinary skill in the art would thus look to reduce the outer diameter of the tube 419 at its proximal end to be closer to the internal diameter of a smaller tube 20 as it is stretched over the tube 419, thus resulting in a male adaptor has a smaller outer diameter than the distal portion of the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the grasper receiving section of Potter’s device such that its male adaptor has a smaller outer diameter than the distal portion of the device, in order to adapt the device for fluid connection to a smaller proximal tube.

	Claim 2: (The system of claim 1,) wherein the at least one pair of diversion holes are longitudinally aligned (the dot-dashed axis in Fig. 28 bisects both openings O, so therefore they are longitudinally aligned). 
	Claim 6: (The system of claim 1,) wherein the grasper receiving section is formed from acrylonitrile butadiene styrene (ABS), polyurethane, aliphatic polyamides, semialiphatic polyamides, polysulfone, or block copolymers comprising rigid polyamide blocks and soft polyether blocks. (per Claim 1, ABS)
	Claim 7: (The system of claim 1,) wherein the grasper receiving section has a smooth exterior surface (at least a portion of the exterior of DP and PP is smooth).
	Claim 19: (The system of claim 1,) wherein the grasper receiving section comprises a lumen (432), the lumen extending through the distal portion and the proximal portion (as illustrated, the lumen extends through the entire device and therefor through PP and DP), wherein the grasper receiving section includes a stepdown (SD in AnnFig) configured to provide a wider lumen proximally and a narrower lumen distally.  
	Claim 21: (The system of claim 1,) wherein the adaptor is configured to be coupled to the tubular surgical device via at least one of an interference fit, adhering using an adhesive, ultrasonic welding, and being thermoformed directly into the lumen (adapter A is fully capable of being joined to a tubular surgical device by an adhesive).

Claims 1, 4, 6, 7, 9, 10, 12, 13, 15, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,279,573, granted to Klosterman (“Klosterman”) (previously of record) in view of Grunewald, as evidenced by Matweb for ABS (www.matweb.com/search/DataSheet.aspx?MatGUID=eb7a78f5948d481c9493a67f0d089646), accessed 8/24/2022 (MatWeb)
	Klosterman describes a system substantially as claimed by Applicant, as follows and with reference to the annotated figure below.
[AltContent: rect]
    PNG
    media_image5.png
    211
    730
    media_image5.png
    Greyscale
[AltContent: textbox (Klosterman, Fig. 5, annotated)][AltContent: textbox (A)][AltContent: textbox (PP)][AltContent: textbox (DP)]

	Claim 1: A system (Figs. 2, 5, and 6) for adapting a tubular surgical device for grasping by a surgical instrument, the system comprising: 
	a graspable component comprising: 
		a grasper receiving section formed from a unitary piece of material (all of the cross-sectional views in Klosterman show no break lines, indicating the devices are formed from a unitary piece of material) and comprising a distal portion (DP in AnnFig) and a proximal portion (PP in AnnFig), the distal portion comprising at least one or more diversion holes (slots 34; see Fig. 6) to provide an alternative fluid pathway during suction (the slots 34 create flow paths alternative to that of distal opening at 50): [sic] and 
	a proximal portion including a male adaptor (A in AnnFig) having a smaller outer diameter than the distal portion (the outer diameter of the male adapter immediately adjacent to its distal opening is significantly smaller that the diameter of the device at, e.g., the end of lead line 28 in Fig. 5), wherein the male adaptor is configured to be disposed within a lumen of a tubular surgical device comprised of polyvinyl chloride, polyurethane, or silicone (As the “tubular surgical device” is not a structure within the metes and bounds of the claim, but is instead part of the environment in which the claimed system is intended to be used - see line 1, “for adapting a tubular surgical device . . . “ – the Examiner finds that element A is fully capable of being within a lumen of a [-n unclaimed] tubular surgical device of any material).
	Klosterman does not, however, disclose that its grasper receiving section is comprised of a biocompatible material selected from polyurethanes, aliphatic or semialiphatic polyamides, polysulfone, silicone, polycarbonate, polyvinyl chloride, acrylonitrile butadiene styrene (ABS), acrylic, and block copolymers made up of rigid polyamide blocks and soft polvether blocks (PEBAX®)
	See above concerning Grunewald.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to form the grasper receiving section of Klosterman’s device of ABS, because Grunewald teaches that ABS is a suitable material for medical couplings such as Klosterman’s.

	Claim 6: (The system of claim 1,) wherein the grasper receiving section is formed from acrylonitrile butadiene styrene (ABS), polyurethane, aliphatic polyamides, semialiphatic polyamides, polysulfone, or block copolymers comprising rigid polyamide blocks and soft polyether blocks (ABS; see above concerning Claim 1).
	Claim 7: (The system of claim 1,) wherein the grasper receiving section has a smooth exterior surface (at least a portion of the exterior of DP and PP is smooth).
	Claim 9: (The system of claim 1,) wherein at least one pair of grooves (34) extend along a longitudinal axis (49, Fig. 5) of the graspable component.
	Claim 10: (The system of claim 9, wherein the at least one pair of diversion holes [sic] (34) intersect with a distalmost end of the graspable component (col. 5, lines 58-66).
	Claim 11: (The system of claim 10,) wherein the durometer of the graspable component is a Shore durometer of between 70D and 95D (MatWeb is evidence that ABS has a Shore D of between 68-103).
	Claim 12: (The system of claim 1,) further comprising one or more wings (40, Fig. 6) extending from at least one of the distal portion and the proximal portion (located in DP in AnnFig).
	Claim 13: (The system of claim 12,) wherein at least one of the distal portion, the proximal portion, and the one or more wings is provided with a textured surface (24) to resist sliding of the grasper receiving section from between jaws of the surgical instrument (textured surface 24 is located in PP in AnnFig).  
	Claim 15: (The system of claim 12,) wherein the one or more wings are configured with an arcuate contour on an edge of at least one of a proximal and distal end of the one or more wings (winds 40 are rounded at all ends and therefore have the claimed arcuate contour at each edge).
	Claim 16: (The system of claim 12,) wherein the one or more wings are narrower proximally and extend wider distally (wings 40 have tapered ends, and thus are narrower at a proximal end and extend wider distally therefrom).
	Claim 17: (The system of claim 1,) further comprising one or more longitudinal slots positioned on the proximal portion (the space circumferentially between elements 24 constitute very wide longitudinal grooves).
	Claim 19: (The system of claim 1,) wherein the grasper receiving section comprises a lumen (21, Fig. 6), the lumen extending through the distal portion and the proximal portion (lumen 21 extends the entire length of the device, and thus through both DP and PP), wherein the grasper receiving section includes a stepdown (at junction of lumen 34 and lumen 21 in Fig. 2) configured to provide a wider lumen proximally and a narrower lumen distally (lumen 21 is illustrated as being wider than lumen 34).  
	Claim 21: (The system of claim 1,) wherein the adaptor is configured to be coupled to the tubular surgical device via at least one of an interference fit, adhering using an adhesive, ultrasonic welding, and being thermoformed directly into the lumen (adapter A is fully capable of being joined to a tubular surgical device by an adhesive).

Allowable Subject Matter
Claims 3 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
	The prior art of record demonstrates that the level of skill in the art of static fluid flow connectors, including medical connectors, to be relatively low.
	Claim 3 recites, in its combination, that a cross section of the distal portion is formed in a shape comprising a pentagon, a hexagon, a heptagon, a nonagon, or a decagon.  In the prior art, mating fluid connection tubes have circular surfaces; making a fluid coupling with a polygonal cross-section (as claimed) would jeopardize that fluid coupling, and thus the prior art teaches away from the combination of Claim 3.
	Claim 22 recites, in its combination, that the graspable component further comprises a portion molded over the adaptor to form an overmolded portion, and further comprising one or more wings positioned on the overmolded portion.  Potter describes additional layers over its tube 311; but no prior art of record teaches or fairly suggests providing Potter’s device, or any other similar device, with wings as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Nos. 3,913,577, at Fig. 10, and 7,955,318, at Figs. 6, 16, disclose devices very similar to those described and claimed by Applicant.
	The balance of the documents cited with this Office Action relate generally to surgical suction tips

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783
/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/10/2022